2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18






LCI INDUSTRIES
RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO LCI INDUSTRIES
EQUITY AWARD AND INCENTIVE PLAN,
AS AMENDED AND RESTATED
This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) made and entered
into as of May 24, 2018 (the “Award Date”), between LCI INDUSTRIES, a Delaware
corporation (the “Corporation”), and______________ (the “Participant”), a
Director of the Corporation, sets forth the terms and conditions of a Restricted
Stock Unit Award issued pursuant to the LCI Industries Equity Award and
Incentive Plan, as Amended and Restated, which may be amended or supplemented
hereafter (the “Plan”), a copy of which the Participant hereby acknowledges
receiving.
1.Capitalized terms used herein but not defined shall have the meanings
prescribed in
the Plan.
2.In accordance with the award, and subject to the terms and conditions of the
Plan and this Agreement, the Committee hereby grants to the Participant an award
of [____]Restricted Stock Units (each a “Unit,” and such award, the “Award”).
Each Unit represents the right to receive one share of the Corporation’s common
stock, par value $0.01 per share (the “Stock”). Prior to their settlement or
forfeiture in accordance with the terms of this Agreement, the Units granted
hereunder will be credited to an account in the Participant’s name maintained by
the Corporation. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Corporation.
3.Except as otherwise provided in Section 5, the Award shall become fully vested
on May 24, 2019 (the “Vesting Date”) only if the Participant continues to be a
Director of the Corporation through the Vesting Date; provided, however, if,
prior to the Vesting Date, the Participant completes his or her current term as
a Director in good standing and does not run for reelection by the stockholders
to the Board for a subsequent term, the Award shall vest in full on the Vesting
Date. Notwithstanding anything to the contrary contained herein, the Vesting
Date may not be extended. Except as provided above or in Section 5 hereof, the
Award shall be forfeited upon the Participant’s termination of service or
removal as a Director prior to the Vesting Date.
4.Subject to the terms of this Agreement, after any Units vest pursuant to
Section 3 or Section 5, as applicable, the Corporation shall, as soon as
practicable (but no later than the 75th day following the


1



--------------------------------------------------------------------------------

2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18




applicable vesting date), cause to be issued and delivered to the Participant
(or, in the case of vesting due to Participant’s death, to the Beneficiary
designated by the Participant in his or her most recent beneficiary designation
filed with the Committee) one share of Stock in payment and settlement of each
vested Unit. If the Units that vest include a fractional Unit, the Corporation
shall round the number of vested Units to the nearest whole Unit prior to
issuance of shares of Stock as provided herein.
5.a.    If a Change in Control occurs before the Vesting Date and while the
Participant continues to be a Director, then the following provisions shall
apply:
(i)If this Award is not continued by the Corporation (if it is the ultimate
parent corporation surviving the Change in Control) or assumed or replaced (by
the surviving, successor or acquiring entity other than the Corporation (the
“Successor”)) in connection with the Change in Control, then the unvested Units
in this Award shall immediately vest in full as of the date of the Change in
Control.
(ii)If this Award is continued by the Corporation or is assumed or replaced by
the Successor in connection with the Change in Control and Participant’s service
as a Director of the Corporation or such Successor, as the case may be,
terminates within twelve (12) months after the Change in Control, then the
unvested Units in this Award shall immediately vest in full as of the date the
Participant’s service as a Director terminated.
(iii)For purposes of this Section 5.a., this Award will be considered assumed or
replaced if, in connection with the Change in Control transaction and in a
manner consistent with Code Section 409A, either (A) the contractual obligations
represented by this Award are expressly assumed by the Successor (or its parent
entity) with appropriate adjustments to the number and type of securities
subject to this Award that preserves the intrinsic value of this Award existing
at the time of the Change in Control transaction, or (B) the Participant has
received a comparable equity award that preserves the intrinsic value of this
Award existing at the time of the Change in Control transaction and is subject
to substantially similar terms and conditions as this Award.
b.    In the event of the Participant’s death before the Vesting Date, all
unvested Units represented by the Award shall become fully vested as of the
Participant’s date of death.
c.    In the event of the Participant’s termination of service as a Director due
to Disability before the Vesting Date, all unvested Units represented by the
Award shall become fully vested as of the date of the termination of
Participant’s service due to Disability. The term “Disability” shall mean
Participant’s physical or mental disability that renders Participant incapable
of performing the essential functions of Participant’s position, with or without
reasonable accommodation, and which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined in good faith by the Corporation.


2



--------------------------------------------------------------------------------

2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18




6.The Units subject to this Award do not entitle the Participant or any
Beneficiary to any rights of a holder of the Corporation’s Stock. The
Participant or Beneficiary shall not have any of the rights of a stockholder of
the Corporation in connection with the grant of Units subject to this Award
unless and until shares of Stock are issued to such Participant or Beneficiary
upon settlement of the Units as provided in Section 4.
7.The Award is not transferable by the Participant otherwise than by will or the
laws of descent and distribution; provided, however, that the designation of a
Beneficiary by the Participant shall not constitute a transfer.
8.The Committee shall make or provide for such adjustments to the Units
represented by the Award as it shall deem appropriate in accordance with Section
10(c) of the Plan. If the Corporation pays cash dividends on its Stock while any
Units subject to this Agreement are outstanding, then on each dividend payment
date a dividend equivalent dollar amount equal to the number of Units credited
to the Participant’s account pursuant to this Agreement as of the dividend
record date times the dollar amount of the cash dividend per share of Stock
shall be deemed reinvested in additional Units as of the dividend payment date
and such additional Units shall be credited to the Participant’s account. The
number of additional Units so credited shall be determined by dividing (1) the
amount of cash, or the value (as determined by the Committee) of any securities
or other property paid or distributed in respect of one outstanding share of
Stock by (2) the Fair Market Value of a share of Stock as of the date of such
payment or distribution. Any additional Units so credited will be subject to the
same terms and conditions, including the timing of vesting and settlement,
applicable to the underlying Units to which the dividend equivalents relate.
9.All notices hereunder shall be in writing, and if to the Corporation, shall be
delivered to the Corporation or mailed to the Corporation’s principal office,
addressed to the attention of the Corporate Controller, and if to the
Participant, shall be delivered or mailed to the Participant at the address set
forth herein. Such addresses may be changed at any time by notice as set forth
herein. A copy of any notice given hereunder shall be sent simultaneously to the
Committee, c/o Vice President - Chief Legal Officer, LCI Industries, 3501 County
Road 6 East, Elkhart, IN 46514.
10.All decisions or interpretations made by the Committee with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.
11.This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and the successors and assigns of the Corporation and, to the
extent provided in Sections 5 and 6 hereof, the Beneficiary, personal
representatives, distributees and legatees of the Participant.
12.Nothing herein shall confer upon the Participant the right to continue as a
Director of the Corporation or affect the right of the Corporation to terminate
the Participant’s position as a Director.


3



--------------------------------------------------------------------------------

2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18




13.a.    Notwithstanding any provision of this Agreement to the contrary, the
Participant understands and agrees that if he or she has engaged in any
“Detrimental Activity” as hereinafter defined, the Participant shall immediately
forfeit this Award and any right to receive shares of Stock that have not yet
been issued pursuant to Section 4 (including any shares of Stock relating to
Units that may be fully vested). At such time as any Units granted hereunder are
settled in accordance with Section 4 and shares of Stock are to be delivered to
the Participant, he or she may be required to certify in a manner acceptable to
the Corporation that he or she is in compliance with the terms and conditions of
this Agreement, the Plan and any other agreement between the Participant and the
Corporation, and that the Participant is not engaged in any Detrimental
Activity. In the event the Participant fails to comply with the provisions of
this Agreement, the Plan or any other agreement with the Corporation, or engages
in any Detrimental Activity, at any time prior to or during the six months after
the Corporation has issued and delivered to her or him the entire amount of
shares of Stock in payment and settlement of each vested Unit represented by the
Award, such entire Award may be rescinded by the Corporation within one (1) year
after the Corporation becomes aware of such failure of compliance or Detrimental
Activity, and the Corporation shall notify the Participant in writing of any
such rescission within such one-year period. Within ten (10) days after
receiving such notice of rescission, the Participant shall pay to the
Corporation the entire amount of the Award previously paid to him or her, in
such manner and on such terms and conditions as may be required by the
Corporation, including, without limitation, payment in cash or by returning to
the Corporation the number of shares of Stock that the Participant received in
payment and settlement of each vested Unit under the Award.
b.    “Detrimental Activity” means (i) the unauthorized rendering of services
for any organization or engaging, directly or indirectly, in any business which
is competitive with the business of the Corporation; (ii) the disclosure to any
person or entity outside the Corporation, or use in other than the Corporation’s
business, without prior written authorization from the Corporation, of any
“Confidential Information,” as hereinafter defined or material relating to the
business of the Corporation; (iii) activity that results in termination of the
Participant’s services as a Director of the Corporation for Cause; or (iv) any
other conduct or act reasonably determined by the Corporation to be injurious,
detrimental or prejudicial to any interest of the Corporation. “Cause” means
Participant’s (a) material violation of, or failure to act upon or report known
or suspected violations of, the Corporation’s Guidelines for Business Conduct,
as amended from time to time, (b) conviction of, or a plea of nolo contendere
with respect to, any felony, (c) commission of any criminal, fraudulent, or
dishonest act in connection with Participant’s service as a Director, (d)
material breach of this Agreement which, if capable of remedy, continues for a
period of 30 days without remedy thereof by Participant after notice thereof, or
two or more such breaches in any two month period, or (e) one or more instances
of willful misconduct or gross negligence that, individually or in the
aggregate, is materially detrimental to the Corporation’s interests.


4



--------------------------------------------------------------------------------

2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18




c.    “Confidential Information” includes any business, financial and other
sensitive, confidential, proprietary and trade secret information which is of
unique value to the Corporation. Examples of Confidential Information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public.
14.It is the Corporation’s intention that the securities represented by the
Award will be exempt from Section 16(b) of the Exchange Act by reason of Rule
16b-3. In the event that exercise of any decision-making power granted by the
Plan or this Agreement to the Participant or the Committee will result in the
loss of such exemption, then the Participant or the Committee, as the case may
be, shall not be entitled to exercise such power, which shall be exercised by
the remaining members of the Committee or the Board, as the case may be.
15.If at any time the Corporation or the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares of
Stock to be paid upon the vesting of this Award upon any securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of such shares of Stock in satisfaction of the vested Units
hereunder, such Stock shall not be issued unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Corporation and the Committee. In addition,
the Corporation may at any time require, as a condition to the issuance or
delivery of such Stock, that the Participant represent in writing that he is
acquiring such Stock for investment purposes only and not with a view to
distribution and in such event, the Corporation may endorse an appropriate
legend on the certificate representing the shares of Stock and cause the
transfer agent to make an appropriate notation on its books with respect to such
shares.
16.The Corporation and Committee make no representations concerning the tax
consequences of the Award under Code Section 409A or any other federal, state or
local tax law. Tax consequences will depend, in part, upon the application of
relevant tax law, including Code Section 409A, to the relevant facts and
circumstances. Participants should consult a competent and independent tax
advisor regarding the tax consequences of the Award.
17.This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.
[SIGNATURE PAGE TO FOLLOW]


5



--------------------------------------------------------------------------------

2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
LCI INDUSTRIES
By:______________________    
Date: May 24, 2018________    
 
(Participant’s Signature)


 
(Date)
 
(Street Address):
 
(City, State, Zip Code)
 
(Social Security Number)









6



--------------------------------------------------------------------------------

2018 Restricted Stock Unit Award - Directors
Draft of 2/12/18






BENEFICIARY DESIGNATION
I, _________________, designate the Beneficiary(ies) below to receive all of my
benefits payable in accordance with the terms of a Restricted Stock Unit Award
Agreement entered into as of May 24, 2018 between myself and LCI Industries and
issued to me pursuant to the LCI Industries Equity Award and Incentive Plan, as
Amended and Restated.
PRIMARY BENEFICIARY(IES)
Name
 
Percentage of Benefits
 
Relationship
 
Social Security
   Number   
 
 
 
 
 
 
 
 
 
 
 
 
 
 



CONTINGENT BENEFICIARIES
(Will receive indicated portions of my Restricted Stock Unit Award referred to
herein if no Primary Beneficiaries survive me)
Name
 
Percentage of Benefits
 
Relationship
 
Social Security
   Number   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





_________________________________________            ___________________________
Signature of Participant                                Date






7

